DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what is meant by “and a reinforcement substrate provided at a surface of the conversion layer that faces a surface of the substrate side”. There does not appear to be antecedent basis for “the substrate side”, nor is it clear which side this is meant to designate. It appears that this phrase could be read that the reinforcement substrate is provided between the conversion layer and the substrate (such that the reinforcement substrate is at a surface of the conversion layer that faces the substrate), which appears contradictory to claim 3, which states that the reinforcement substrate covers the conversion layer. Further, this may also be a typographical error in a phrase meant to correspond to the language of claim 19: “a reinforcement substrate at a surface of the conversion layer opposite to a surface that faces a surface of the substrate side.”
With respect to claims 1 and 19, it is unclear what is meant by “a material having a yield point”. Absent some qualification of the “yield point”, it appears that this is an intrinsic value of materials and thus does not appear to define any particular limitation.
Claims 2-18 and 20 are rejected for reasons of dependency.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a reinforcement substrate provided at a surface of the conversion layer that faces a surface of the substrate side” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings, as filed appear to show only situations in which the reinforcement substrate (40) appears to be located at a surface of the conversion layer opposite the side that faces a surface of the substrate side (i.e. reinforcement substrate (40) appears above conversion layer (14), wherein conversion layer is above pixel layer (35)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Nakahashi (US 2012/0256091 A1, cited by Applicant) discloses a radiation detector (abstract) comprising a substrate formed with a plurality of pixels (Fig. 10, “pixel”) on a flexible base member (par. [0133]) or a rigid base member (par. [0141]), and a conversion layer (608).
Nakatsugawa (US 2013/0048864 A1, cited by Applicant) discloses a radiation detector (abstract) comprising a scintillator made from a plurality of columnar CsI crystals (43, par. [0049]) and a flexible insulating substrate (20).
With respect to claim 1 (as can be understood as addressed above, wherein the wording corresponds to that of claim 19) and claim 19, neither Nakahashi nor Nakatsugawa appears to disclose or reasonably suggest the claimed reinforcement substrate having the claimed material characteristics in combination with a flexible base member, as well as the other claim elements, configured as claimed.
Claims 2-18 and 20 would be allowable if the above rejections were to be overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	9 November 2022